     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.66 Page 1 of 9




 1   KRISTIN L. MARTIN (SBN 206528)
     KIMBERLEY C. WEBER (SBN 302894)
 2   McCracken, Stemerman & Holsberry, LLP
 3   595 Market Street, Suite 800
     San Francisco, CA 94105
 4   Telephone:    (415) 597-7200
     Facsimile:    (415) 597-7201
 5   E-mail:       klm@msh.law
 6                 kweber@msh.law

 7   Attorney for Plaintiff UNITE HERE Local 30
 8
 9                                UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITE HERE LOCAL 30,                              )       Case No. '20CV1006 JAH MDD
                                                       )
13                         Plaintiff,                  )
                                                       )
14                                                     )
                                                       )       COMPLAINT TO COMPEL
15   v.                                                )       ARBITRATION
                                                       )
16   SYCUAN BAND OF THE KUMEYAAY                       )
     NATION; DOES 1-100,                               )
17                                                     )
                           Defendant.                  )
18                                                     )
                                                       )
19                                                     )
                                                       )
20
21          1.      This is a petition to compel arbitration brought under a contract between UNITE HERE
22   Local 30 (“Local 30”), a labor union that represents casino employees, and the Sycuan Band of the
23   Kumeyaay Nation (“Sycuan Band”), an Indian tribe that owns and operates the Sycuan Casino Resort.
24   That contract relates to the procedures for organizing the Sycuan Casino Resort employees into a union.
25   The contract requires the Sycuan Band to do the following: (a) give Local 30 a list of employees and
26   their contact information: (b) allow Local 30 access to employee break areas where its representative
27   can talk to employees about organizing a union; (c) permit Local 30 to disseminate information to
28   employees by posting written materials on employee bulletin boards; and (d) refrain from acting in any


                                                           1
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                              CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.67 Page 2 of 9




 1   way which could be perceived as anti-union. The Sycuan Band has refused to comply with each of
 2   these contractual obligations.
 3          2.      The contract provides for arbitration of all disputes arising under the contract, but the
 4   Sycuan Band refuses to arbitrate at all. Accordingly, Local 30 seeks an order compelling arbitration of
 5   Local 30’s dispute with the Sycuan Band.
 6                                                   PARTIES
 7          3.      Plaintiff UNITE HERE Local 30 is a labor organization representing employees in
 8   industries affecting commerce within the meaning of Section 301 of the Labor Management Relations
 9   Act, 29 U.S.C. § 185, including in hotels, casinos and food service operations. Local 30 represents
10   employees in the Southern District of California.
11          4.      Defendant Sycuan Band of the Kumeyaay Nation owns and operates a casino gaming
12   facility under the name Sycuan Casino Resort. The Sycuan Casino Resort is located in San Diego
13   County, California, which is in the Southern District of California. The Sycuan Band is an employer
14   within the meaning of Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185.
15          5.      Local 30 is ignorant of the true names and capacities of respondents sued herein as Does
16   1-100, inclusive, and therefore sues these respondents by such fictitious names. Local 30 will amend
17   this Complaint to allege their true names and capacities when ascertained. Local 30 is informed and
18   believed and thereon alleges that each of these fictitiously named respondents is responsible in some
19   manner for the failure of the Sycuan Band to arbitrate as set forth in this Complaint.
20                                       JURISDICTION AND VENUE
21          6.      This Court has jurisdiction pursuant to Section 301 of the Labor Management Relations
22   Act, 29 U.S.C. §185, and the Federal Arbitration Act, 9 U.S.C. § 1 et seq. because the Sycuan Band and
23   Local 30 are parties to a contract requiring that disputes under the contract be arbitrated.
24          7.      Venue lies within this judicial district pursuant to Section 301(a) of the Labor
25   Management Relations Act, 29 U.S.C. §185(a), and 28 U.S.C. § 1391(b).
26                                        GENERAL ALLEGATIONS
27          8.      Local 30 is informed and believes and thereupon alleges that no more than 150 people
28   are enrolled members of the Sycuan Band.


                                                           2
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                   CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.68 Page 3 of 9




 1          9.      The Sycuan Band and the United States have not entered into any treaty. No treaty
 2   between the Sycuan Band and the United States exempts the Sycuan Band from jurisdiction of the
 3   Labor Management Relations Act.
 4          10.     Prior to March 20, 2020, the Sycuan Casino Resort was open to the public 24 hours each
 5   day and seven days each week. On or about March 20, 2020, the Sycuan Casino Resort closed
 6   temporarily due to the Covid-19 pandemic. On about May 20, 2020, the Sycuan Casino Resort
 7   reopened to the public, and is again open to the public 24 hours each day and seven days each week.
 8          11.     The Sycuan Casino Resort’s gaming facilities occupy 60,000 square feet and include at
 9   least 2,400 slot machines, more than fifty table games, including various forms of poker and baccarat as
10   well as blackjack, roulette, bingo and craps, and a high-limit lounge. The Sycuan Casino Resort has
11   fourteen food and beverage outlets, including a steakhouse, a poolside outlet, a cocktail lounge, a
12   gourmet taco shop at a Starbucks coffee outlet. The Sycuan Casino Resort has a twelve-story hotel
13   tower has over 300 guest rooms, including fifty suites. Other guest facilities at the Sycuan Casino
14   Resort include three music venues, meeting rooms, a pool and a spa, sauna and salon.
15          12.     Local 30 is informed and believes and thereupon alleges that the Sycuan Casino Resort
16   took in excess of $50 million in gross revenue in 2018 and 2019, and has already taken in, or will take
17   in, more than $50 million in gross revenue in 2020 despite being closed for two months as a result of
18   the Covid-19 pandemic
19          13.     Local 30 is informed and believes and thereupon alleges that the vast majority of the
20   people who patronize the Sycuan Casino Resort are not members of the Sycuan Band or of any other
21   federally-recognized Native American tribe.
22          14.     The vast majority of the people who are employed by the Sycuan Casino Resort are not
23   members of the Sycuan Band or of any other federally-recognized Native American tribe.
24          15.     On about September 10, 1999, the Sycuan Band and the State of California entered into
25   a compact pursuant to the Indian Gaming Regulatory Act, 25 U.S.C. § 2701 et seq., pertaining to casino
26   gaming by the Sycuan Band. At the time, the Sycuan Band called itself the Sycuan Band of Mission
27   Indians.
28          16.     On about September 2, 2015, the Sycuan Band and the State of California executed an


                                                         3
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.69 Page 4 of 9




 1   amendment to the compact that they negotiated in 1999 (hereinafter referred to as “Amended
 2   Compact”). On about December 23, 2015, a notice was published in the federal register that the United
 3   States Secretary of the Interior had approved the Amended Compact and that the Amended Compact
 4   took effect on December 23, 2015. See 80 Fed. Reg. 79926 (Dec. 23, 2015). A true and correct copy
 5   of the Amended Compact is available on the California Gambling Control Commission’s website at
 6   http://www.cgcc.ca.gov/documents/compacts/AMENDED_COMPACTS/Sycuan%20Compact%20201
 7   5%20(3).pdf (last visited on May 26, 2020). The Amended Compact is still in effect.
 8           17.     Section 12.10 of the Amended Compact states, “The Gaming Activities authorized by
 9   this Compact may only commence after the Sycuan Band has adopted an ordinance identical to the
10   Tribal Labor Relations Ordinance attached hereto as Appendix D, and the Gaming Activities may only
11   continue as long as the Sycuan Band maintains the ordinance.” The Tribal Labor Relations Ordinance
12   (“TLRO”) referenced in Section 12.10 is attached to the Amended Compact as Appendix C. A true and
13   correct copy of the TLRO is attached hereto as Exhibit A.
14           18.     Section 7 of the TLRO requires the Sycuan Band to enter into a contract with a union
15   upon the occurrence of a condition precedent. Section 7(b) of the TLRO states, in part, “The Tribe
16   agrees that if a union first offers in writing that it and its local affiliates will comply with (b)(1) and
17   (b)(2), the Tribe shall comply with the provisions of (c) and (d).” Section 7(d) of the TLRO states,
18   “The union’s offer in subsection (b) of this Section 7 shall be deemed an offer to accept the entirety of
19   this Ordinance as a bilateral contract between the Tribe and the union, and the Tribe agrees to accept
20   such offer.” The TLRO refers to the union’s offer as a “Notice of Intent to Organize”.
21           19.     Disputes under a contract created pursuant to Section 7 of the TLRO must be resolved
22   through arbitration. Section 13(b) of the TLRO states, “The method of binding dispute resolution shall
23   be a resolution by the Tribal Labor Panel, consisting of ten (10) arbitrators appointed by mutual
24   selection of the parties which panel shall serve all tribes that have adopted this ordinance.” Section
25   13(b)(2) of the TLRO states, “One arbitrator from the Tribal Labor Panel will render a binding decision
26   on the dispute under the Ordinance.”
27           20.     The American Arbitration Association administers the Tribal Labor Panel and selection
28   of an arbitrator on the Tribal Labor Panel to hear disputes that are presented to the Tribal Labor Panel.


                                                             4
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                     CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.70 Page 5 of 9




 1          21.     The TLRO contains a forum-selection clause that applies to motions to compel
 2   arbitration. Section 13(e) of the TLRO states, “Either party may seek a motion to compel arbitration or
 3   a motion to confirm or vacate an arbitration award, under this Section 13, in the appropriate state
 4   superior court, unless a bilateral contract has been created in accordance with Section 7, in which case
 5   either party may proceed in federal court.”
 6          22.     The TLRO waives the Sycuan Band’s sovereign immunity from suit in this case.
 7   Section 13(e) of the TLRO states, “The Sycuan Band agrees to a limited waiver of its sovereign
 8   immunity for the sole purpose of compelling arbitration or confirming or vacating an arbitration award
 9   issued pursuant to the Ordinance in the appropriate state superior court or in federal court.”
10          23.     On about November 2, 2019, Local 30 sent Chairman Cody Martinez of the Sycuan
11   Band a Notice of Intent to Organize in accordance with Section 7(b) of the TLRO. Local 30 stated that
12   it would comply with Section 7(b) of the TLRO, and asked the Sycuan Band to comply immediately
13   with Section 7(c)(1) and 7(c)(2) of the TLRO. A true and correct copy of Local 30’s Notice of Intent to
14   Organize is attached hereto as Exhibit B.
15          24.     Cody Martinez was the Sycuan Band’s Chairman in November 2019, and he is still the
16   Sycuan Band’s Chairman. The Chairman is the top elected officer of the Sycuan Band.
17          25.     Section 7(c)(1) of the TLRO requires the Sycuan Band to provide Local 30 with an
18   election eligibility list containing employees’ names, addresses, telephone numbers and email
19   addresses. The Sycuan Band has not provided Local 30 with a list of employees’ names and contact
20   information.
21          26.     Section 7(c)(2) of the TLRO requires that the Sycuan Band “not act in any way which is
22   or could reasonably be perceived to be anti-union.” The Sycuan Band has expressed to employees its
23   opposition to employees organizing a union and unionizing.
24          27.     Section 8(a) of the TLRO requires the Sycuan Band to grant Local 30 access to certain
25   nonwork areas of the Sycuan Casino Resort for the purpose of organizing certain employees referred to
26   as “Eligible Employees.” On about November 2, 2019, Local 30 sent Chairman Martinez of the
27   Sycuan Band a letter requesting that the Sycuan Band contact a Local 30 representative to discuss
28   Local 30’s visits. A true and correct copy of Local 30’s letter regarding Union visits is attached hereto


                                                          5
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                 CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.71 Page 6 of 9




 1   as Exhibit C.
 2          28.      Section 8(d) of the TLRO requires the Sycuan Band “to facilitate the dissemination of
 3   information from the Union to Eligible Employees at the tribal casino by allowing posters, leaflets and
 4   other written materials to be posted in nonpublic employee break areas where the Tribe already posts
 5   announcements pertaining to Eligible Employees.” On about November 2, 2019, Local 30 sent
 6   Chairman Martinez of the Sycuan Band a letter requesting that the Sycuan Band contact a Local 30
 7   representative to discuss appropriate locations for Local 30’s postings. A true and correct copy of
 8   Local 30’s letter regarding posting is attached hereto as Exhibit D.
 9          29.      The Sycuan Band received each of Local 30’s three letters dated November 2, 2019 on
10   about November 4, 2019.
11          30.      The Notice of Intent to Organize that Local 30 sent to the Sycuan Band on about
12   November 2, 2019 and the Sycuan Band received on November 4, 2019 created a contract between the
13   Local 30 and the Sycuan Band. The terms of that contract are identical to the terms of the TLRO.
14          31.      By letter dated November 6, 2019, the Sycuan Band’s General Counsel responded to
15   Local 30’s letters by stating that the Sycuan Band “cannot allow the union access to the restricted areas,
16   to post materials in non-work areas, or access to employees private contact information until the union
17   has procured appropriate licenses from the SGC.” “SGC” refers to the Sycuan Gaming Commission.
18   A true and correct copy of the Sycuan Band’s letter dated November 6, 2019 is attached hereto as
19   Exhibit E.
20          32.      The Sycuan Gaming Commission is an entity created by the Sycuan Band, is an arm or
21   branch of the Sycuan Band, and is responsible for issuing licenses required for entering nonpublic areas
22   of the Sycuan Casino Resort.
23          33.      Local 30’s counsel responded to the Sycuan Band’s General Counsel by letter dated
24   November 7, 2019, and enclosed with that letter an arbitration award. A true and correct copy of Local
25   30’s letter dated November 7, 2019 and the arbitration award enclosed with it are attached hereto as
26   Exhibit F.
27          34.      The Sycuan Band’s General Counsel responded by letter dated November 14, 2019. A
28   true and correct copy of the Sycuan Band’s letter dated November 14, 2019 is attached hereto as


                                                          6
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.72 Page 7 of 9




 1   Exhibit G.
 2          35.     Local 30’s counsel responded to the Sycuan Band’s General Counsel by letter dated
 3   November 15, 2019. In that letter, Local 30’s counsel notified the Sycuan Band’s General Counsel
 4   that the Sycuan Band had violated the TLRO by limiting the areas in which Sycuan Casino Resort
 5   employees are allowed to speak about union matters. A true and correct copy of Local 30’s letter dated
 6   November 15, 2019 is attached hereto as Exhibit H.
 7          36.     On November 15, 2019, Local 30’s counsel notified the American Arbitration
 8   Association of its dispute with the Sycuan Band and requested a list of five arbitrators who serve on the
 9   Tribal Labor Panel, from which Local 30 and the Sycuan Band would select an arbitrator to resolve
10   their dispute. A true and correct copy of Local 30’s letter dated November 15, 2019 to the American
11   Arbitration Association is attached hereto as Exhibit I.
12          37.     On about December 3, 2019, the Sycuan Band’s General Counsel sent an email message
13   to the American Arbitration Association in which he stated, “Sycuan will not be participating in the
14   Tribal Labor Panel arbitration. It is our position that the TLRO has been preempted by the NLRA and
15   for that reason the Tribe does not recognize the dispute resolution process contained therein, and cannot
16   consent to commencing the process initiated by Unite HERE. We will be sending a more detailed
17   response to legal counsel for the union which, I assume will open a dialogue.” A true and correct copy
18   of the Sycuan Band’s December 3, 2019 email is attached hereto as Exhibit J.
19          38.     On about December 12, 2019, the Sycuan Band’s General Counsel sent Local 30’s
20   counsel a letter in which he stated, “By this correspondence, I wish to confirm that the Tribe’s legal
21   position is that the TLRO is preempted by the National Labor Relations Act (NLRA) and is therefore
22   null and void; and the Tribe has no obligation to comply with it.” A true and correct copy of the
23   Sycuan Band’s December 3, 2019 email is attached hereto as Exhibit K.
24          39.     On about January 24, 2020, the Sycuan Gaming Commission sent Local 30 a letter in
25   which it informed Local 30 that it would not license Local 30 or its representatives until Local 30 and
26   the Sycuan Band resolve their dispute. A true and correct copy of the Sycuan Gaming Commission’s
27   January 24, 2020 letter is attached hereto as Exhibit L. The Sycuan Gaming Commission send the
28   aforementioned letter because the Sycuan Band directed it not to issue licenses Local 30 and/or Local


                                                          7
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.73 Page 8 of 9




 1   30’s representatives.
 2           40.      To date, the Sycuan Band has not complied with its obligations to Local 30 under the
 3   contract between Local 30 and the Sycuan Band that was created on or about November 4, 2019 when
 4   the Sycuan Band received Local 30’s Notice of Intent to Organize.
 5                                          FIRST CAUSE OF ACTION
 6                                         Order Compelling Arbitration
 7           41.      Local 30 incorporates by reference the allegations contained in Paragraphs 1 to 40 as if
 8   fully set forth herein.
 9           42.      Local 30 and the Sycuan Band have a dispute about whether the Sycuan Band has a
10   contractual obligation to provide to Local 30 a list of employee names and contact information.
11           43.      Local 30 and the Sycuan Band have a dispute about whether the Sycuan Band has a
12   contractual obligation to refrain from acting in any way which is or could reasonably be perceived to be
13   anti-union.
14           44.      Local 30 and the Sycuan Band have a dispute about whether the Sycuan Band has a
15   contractual obligation to give Local 30 access to nonpublic areas of its facility for the purpose of
16   organizing employees.
17           45.      Local 30 and the Sycuan Band have a dispute about whether the Sycuan Band has a
18   contractual obligation to facilitate the dissemination of information from Local 30 to employees at the
19   Sycuan Casino Resort by allowing posters, leaflets and other written materials to be posted in
20   nonpublic employee break areas.
21           46.      Resolution of the disputes between Local 30 and the Sycuan Band alleged in this
22   Complaint are with the exclusive jurisdiction of an arbitrator on the TLRO’s Tribal Labor Panel.
23                                               REQUEST FOR RELIEF
24           Wherefore, Local 30 prays that this Court:
25           a. Enter a judgment in Local 30’s favor and compel the Sycuan Band to submit to arbitration
26                 before an arbitrator selected from the Tribal Labor Panel;
27           b. Award Local 30 its costs and reasonable attorney’s fees expended in bringing this
28                 Complaint;


                                                            8
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                 CASE NO.
     Case 3:20-cv-01006-JAH-MDD Document 1 Filed 06/01/20 PageID.74 Page 9 of 9




 1          c. Award to Local 30 any and all other relief as this Court deems just and proper.
 2
 3   Dated: June 1, 2020                                Respectfully submitted,

 4                                                      MCCRACKEN, STEMERMAN &
 5                                                      HOLSBERRY, LLP

 6                                                      By:     /s/ Kristin L. Martin
 7                                                      KRISTIN L. MARTIN (SBN 206528)
                                                        KIMBERLEY C. WEBER (SBN 302894)
 8                                                      McCracken, Stemerman & Holsberry, LLP
                                                        595 Market Street, Suite 800
 9
                                                        San Francisco, CA 94105
10                                                      Telephone:    (415) 597-7200
                                                        Facsimile:    (415) 597-7201
11                                                      E-mail:       klm@msh.law
12                                                                    kweber@msh.law

13                                                      Attorney for Plaintiff UNITE HERE Local 30
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        9
     COMPLAINT AND PETITION TO COMPEL ARBITRATION                                                CASE NO.
